—Appeal by defendant from a judgment of the Supreme Court, Queens County (Clabby, J.), rendered January 25, 1983, convicting him of robbery in the second degree, burglary in the second degree (two counts), criminal use of a firearm in the second degree, and criminal possession of stolen property in the first degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
*404We have reviewed the record and conclude that, under the totality of the circumstances, the procedures utilized did not impermissibly taint the showup identification of defendant (see Stovall v Denno, 388 US 293; People v Brnja, 70 AD2d 17, affd 50 NY2d 366). The showup occurred only a short distance away from the scene of the crime, and only a short time after the crime occurred. We recognize that such prompt confirmations insure reliable identifications and aid in the prompt release of innocent suspects (see People v Soto, 87 AD2d 618).
In view of our determination that no error of any significance occurred during this pretrial identification, it is unnecessary to address the other issues raised by defendant. Thompson, J. P., O’Connor, Boyers and Lawrence, JJ., concur.